Petition for Writ of Mandamus Denied and Majority and Dissenting Opinions
filed February 25, 2021.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00735-CR



                        IN RE MANUEL PENA, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               184th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1457098

                            DISSENTING OPINION

      This court has no proper record on which to reach a decision on the merits.
Rather than give relator notice of the problem and an opportunity to cure the
mandamus record and be heard on the merits, the court denies the petition. This
court should treat similarly situated parties the same way. In other cases, this court
has notified the relator of the error and allowed time for the deficiency to be cured.
If the deficiency was not corrected, the petition was dismissed, rather than denied,
because the merits of the petition were never considered. Accordingly, the court
should give relator notice that this original proceeding will be dismissed unless the
procedural deficiencies are remedied. See In re Kholaif, No. 14-20-00731-CV &
14-20-00732-CV, 2020 WL 7013339 (Nov. 25, 2020, order), dism’d, 2020 WL
7633850 (Tex. App.—Houston [14th Dist.] Dec. 22, 2020, no pet. h.). The court
should not determine whether relator will be able to file a confirming petition and
mandamus record without giving relator the benefit of due process and due course
of law.

      Because I would not deny a petition for a procedural defect, I respectfully
dissent.




                                       /s/       Frances Bourliot
                                                 Justice



Panel consists of Justices Jewell and Bourliot and Wilson. (Jewell, J., majority)
(Bourliot, J., dissenting).
Publish — Tex. R. App. P. 47.2(b).




                                             2